     Case 2:17-cr-00661-DMG Document 1259 Filed 08/23/21 Page 1 of 6 Page ID #:33077



 1 Michael S. Devereux (State Bar No. 225240)
                WEXFORD LAW
 2    9171 WILSHIRE BOULEVARD, SUITE 500
 3     BEVERLY HILLS, CALIFORNIA 90210
            TELEPHONE: (424) 444-0883
 4
 5 Attorneys for Defendant, SURGERY CENTER MANAGEMENT, LLC.
 6
 7                              UNITED STATES DISTRICT COURT
 8                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
      UNITED STATES OF AMERICA,                    Case No.: CR 17-661-DMG
10
                                                   DEFENDANT SURGERY CENTER
11                                                 MANAGEMENT LLC.’S REPLY TO
                         Plaintiff,                GOVERNMENT’S OPPOSITION FOR
12                                                 RETURN OF PROPERTY FOR
            vs.
13                                                 ATTORNEYS’ FEES
14                                                 Date:     September 1, 2021
15                                                 Time:     2:30 p.m.
   SURGERY CENTER MANAGEMENT,
16 LLC. et al.,                                    HON. DOLLY M. GEE
17
18                       Defendants.
19
20
21
22 TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR ATTORNEYS
   OF RECORD HEREIN:
23
24     The Defendant Surgery Center Management, LLC (“SCM”), by and through its

25 attorney, Michael S. Devereux, submits this reply in response to the Government’s
26
      opposition to the Defendant’s motion for return of property for attorney fees.
27
28          The Government contends that: 1) SMC lacked a cognizable interest in the seized
     Case 2:17-cr-00661-DMG Document 1259 Filed 08/23/21 Page 2 of 6 Page ID #:33078



 1 funds; 2) SCM failed to specify the basis for its challenge; and 3) SCM failed to state a
 2
      viable claim pursuant to Monsanto/Unimex standards. SCM argues that the government’s
 3
      position is dubious at best. Moreover, the factual basis for the government’s reasoning is
 4
 5 inaccurate and misleading.
 6
                   I.     SCM’s Interest to Seized Funds Pursuant to State Law
 7
            The question of whether SCM has a legal interest to the funds seized is determined
 8
      by state law. See United States v. Ranch Located in Young Arizona 50 F.3d 630, 632 (9th
 9
      Cir. 1995; see also United States v. Yazell 382 US 341, 352, 353 (1965). In US v. Lester
10
      85 F.3d 1409, 1412 (9th Cir. 1996), the issue was whether a third party has an interest in
11
      seized property. The Ninth Circuit held that because forfeiture proceedings implicate
12
      property rights which have traditionally been measured in terms of state law, it is
13
      appropriate to refer to state law. Id.
14
            Here it appears that the parties agree that an agreement existed between SCM and
15
      Property Care Insurance, LLC (PCI) in that PCI was to indemnify SCM. What the parties
16
      don’t agree upon is PCI’s liability to SCM.
17
            Pursuant to the law of indemnity as defined in California Civil Code §§ 2772-
18
      2784.5, while contracting parties may voluntarily define their duties to each other, there
19
      are limitations on indemnity agreements. Lemat Corporation v. American Basketball
20
      Association (1975) 51 Cal.App.3d 287. For example, in California, parties cannot create
21
      indemnification agreements for future known unlawful acts, see CCC § 2773, but can
22
      make agreements for past known unlawful acts, with an exception for felonies. See CCC
23
      § 2774.
24
            Although the government argues incorrectly that insurance payments for criminal
25
      legal defenses are illegal, the government refuses or fails to cite to any specific legal
26
      authority stating such. It appears that the government is relying upon a layman’s opinion,
27
      convicted felon Cindy Omidi, in its argument. In fact, the government’s reasoning could
28
      2|Page
     Case 2:17-cr-00661-DMG Document 1259 Filed 08/23/21 Page 3 of 6 Page ID #:33079



 1 not be any further from the law. Further, it appears the government relies upon Cindy
 2 Omidi’s interpretation of California Insurance Code § 533. However, that the insurance
 3 code section is inapplicable in this case.
 4          Here, Shawn Pezeshk (Mr. Pezeshk) is an innocent owner of SCM. Mr. Pezeshk
 5 was not involved in the day-to-day operations of SCM. Instead, Mr. Pezeshk relied upon
 6 Charles Klaskey to operate SCM. Further, Mr. Pezeshk was not involved in any of the
 7 criminal enterprise. Mr. Pezeshk’s position as an innocent owner is of great importance in
 8 California property law because Section 533 of the Insurance Code has been held
 9 inapplicable to the liability of those who did not participate in unlawful acts.
10          In Arenson v. Nat. Automobile & Cas. Ins. Co. (1955) 45 Cal. 2d 81, an innocent
11 insured who was vicariously liable for the intentional tort of another was held entitled to
12 indemnification on his liability policy, notwithstanding section 533. In addition, in Nuffer
13 v. Insurance Co. of North America (1965) 236 Cal. App. 2d 349, 356, involving fire,
14 where a building was destroyed by arson of the agent of its owner, the court refused to
15 apply section 533. Here, SCM’s alleged unlawful conduct was through Charles Klaskey,
16 an agent of SCM’s owner and not Mr. Pezeshk himself. Therefore, in the instant case,
17 Cindy Omidi’s interpretation of Section 533 would not apply.
18          In addition, a felony exception to § 2774 would not apply. It makes no difference
19 whether this Court takes judicial notice of the findings in the first superseding indictment
20 because even if it does, those findings would not suffice to establish SCM’s conduct was
21 felonious since SCM has not been convicted of any felony or sentenced to any felony.
22          Accordingly, pursuant to federal and state law, SCM without a doubt has an interest
23 in the millions of dollars that were paid to PCI to indemnify its legal defense. Moreover,
24 there is currently no felony exception to SCM’s interests.
25                     II.   SCM’s Federal Rights in Criminal Forfeiture
26          Criminal forfeiture may leave a wide range of stakeholders, vulnerable to financial
27 loss. Unlike civil forfeitures, parties other than the defendant committing the crime has
28
      3|Page
     Case 2:17-cr-00661-DMG Document 1259 Filed 08/23/21 Page 4 of 6 Page ID #:33080



 1 multiple interests in criminally forfeited property.
 2              First, in accordance with 21 U.S.C. §853(n)(6)(a), any person (other than the
 3 defendant committing the crime) may petition for recovery if it establishes, by a
 4 preponderance of the evidence, that it has a legal right, title, or interest in the property that
 5 invalidates the order of forfeiture because (i) this right vested in the petitioning party
 6 before vesting in the defendant, or (ii) this right was superior to any right, title, or interest
 7 of the defendant at the time of the commission of the acts which gave rise to the forfeiture
 8 of the property. See 21 U.S.C. §853(n)(6)(A).
 9              Alternatively, even if a petitioning party’s interest did not vest prior to the interest
10 of the defendant, §853(n)(6)(b) provides that a party may petition for recovery if it
11 establishes, by a preponderance of the evidence, that it is a “bona fide purchaser for value
12 of the right, title, or interest in the property” and that, at the time of purchase, such party
13 was “reasonably without cause to believe that the property was subject to forfeiture.”
14              Notably, in the context of criminal forfeiture, “property” is broadly defined to
15 include both real property and tangible and intangible personal property, including rights,
16 privileges, interests, claims, and securities. See 21 U.S.C. §853(b).
17              Thus under this approach, SCM is a bona fide purchaser for value of an indemnity
18 policy, therefore, should be able to recover some or all of its financial interest in the
19 seized property. See 21 U.S.C §853(n)(6).
20       III.     If SCM Was Never in Possession of Res, Then Why Is It Being Prosecuted
21              The government’s contention that SCM was never in custody or possession of the
22 res seized from PCI is dubious at best and may be considered double-dealing.
23              The structure of the operation was that SCM would file the approvals pre-surgery,
24 would file the claims post-surgery and would receive the insurance monies from the
25 insurance agencies before distributing the monies to the various related entities. One of
26 the entities was PCI, the organization was created to indemnify SCM, et al.
27              If the government’s contention is valid, then what is the reason SCM is being
28
      4|Page
     Case 2:17-cr-00661-DMG Document 1259 Filed 08/23/21 Page 5 of 6 Page ID #:33081



 1 prosecuted. Apparently pursuant to the government’s argument, SCM was never in
 2 custody or possession of any of the res. Accordingly, SCM should have no criminal
 3 liability.
 4        IV.   The Government’s Position that SCM Misstates Luis Is Without Merit
 5          The Government’s position that SCM’s motion is based upon the misconception
 6 that SCM has a right to “counsel of choice” is inaccurate, misleading and disingenuous.
 7 At the very least, the government should have read the Luis decision before they argued it.
 8          The slip opinion states in its summary on the very first page, “JUSTICE BREYER,
 9 joined by THE CHIEF JUSTICE, JUSTICE GINSBURG, and JUSTICE SOTOMAYOR,
10 concluded that the pretrial restraint of legitimate, untainted assets needed to retain counsel
11 of choice violates the Sixth Amendment.” In addition, in the very next paragraph on the
12 first page the slip opinion states, “[t]he Sixth Amendment right to counsel grants a
13 defendant ‘a fair opportunity to secure counsel of his own choice,’ Powell v. Alabama,
14 287 U. S. 45, 53, that he ‘can afford to hire,’ Caplin & Drysdale, Chartered v. United
15 States, 491 U. S. 617, 624.
16                V.     SCM Is No Longer In Business, Thus Has No Revenue
17          As stated in its motion, Counsel is working with bare bones. If SCM was not a
18 corporation, it would qualify for CJA funds. It has no revenue. SCM has in practicality
19 shut the business down. It no longer operates.
20          As Counsel previously stated, monthly payments are always late and never covers
21 more than 9 hours. On this budget, Counsel would be gone by noon of the first day of the
22 month throughout trial until the following month.
23          In addition, there are no funds for experts. There are no funds to interview
24 witnesses. There are no funds to serve subpoenae. There are no funds for Counsel to
25 appear at trial.
26          Apparently, the government is experiencing difficulty understanding the concept
27 that a corporation that is no longer in business has no revenue, thus no funds, but that is
28
      5|Page
     Case 2:17-cr-00661-DMG Document 1259 Filed 08/23/21 Page 6 of 6 Page ID #:33082



 1 the current financial situation of SCM.
 2                                    VI.   The Untainted Funds
 3          Apparently, there is some confusion to the untainted funds. If so, then SCM
 4 apologizes to the Court and hopefully will clarify any misunderstandings.
 5          After speaking to other attorneys, experts, investigators and support staff, Counsel
 6 believes that it would need no more than $4 million for a trial that is expected to last 90
 7 days. SCM is not requesting the entire approximate amount of $139,000,000 seized.
 8 However, pursuant to the documents filed under seal in dkt# 1039, SCM believes that just
 9 under $28,000,000 of untainted that are well documented with accompanying exhibits and
10 declarations.
11          As stated in SCM’s motion, SCM is including previously filed documents and
12 pleadings, including but not limited to dkt #1039.
13                                       VII. CONCLUSION
14          For the reasons stated in the motion and this reply, SCM respectfully requests that
15
      this Court dismiss this case in its entirety or in the alternative release funds for SCM to
16
17 conduct its defense.
18 Dated: August 23, 2021                     Respectfully submitted,
19                                            WEXFORD LAW,
20
21
                                                     Michael Devereux
22
                                                  Michael S. Devereux
23                                                Attorney for Defendant
                                             SURGERY CENTER MANAGEMENT
24
25
26
27
28
      6|Page
